Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), made and entered into as of June
28, 2019 (the “Effective Date”), by and between Wave Life Sciences USA, Inc., a
Delaware corporation (“Company”) and a wholly owned subsidiary of Wave Life
Sciences Ltd., a Singapore corporation (the “Parent Company”), and Mark Baldry
(“Executive”).

 

WHEREAS, Company wishes to employ Executive as its Chief Commercial Officer;

 

WHEREAS, Executive represents that Executive possesses the necessary skills to
perform the duties of this position and that Executive has no obligation to any
other person or entity which would prevent, limit or interfere with Executive’s
ability to do so;

 

WHEREAS, Executive and Company desire to enter into a formal Employment
Agreement to assure the harmonious performance of the affairs of Company.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, the parties agree as follows:  

 

1.

Roles and Duties.  

(a)Executive Role.  Subject to the terms and conditions of this Agreement,
Company shall employ Executive as its Chief Commercial Officer reporting to the
Company’s President and Chief Executive Officer. Executive accepts such
employment upon the terms and conditions set forth herein, and agrees to perform
to the best of Executive’s ability the duties normally associated with such
position, and those reasonably assigned by the CEO consistent with such
position. During Executive’s employment, Executive shall devote all of
Executive’s business time and energies to the business and affairs of Company,
provided that nothing contained in this Section 1 shall prevent or limit
Executive’s right to manage Executive’s personal investments on Executive’s own
personal time, including, without limitation the right to make passive
investments in the securities of: (a) any entity which Executive does not
control, directly or indirectly, and which does not compete with Company or the
Parent Company, or (b) any publicly held entity so long as Executive’s aggregate
direct and indirect interest does not exceed two percent (2%) of the issued and
outstanding securities of any class of securities of such publicly held entity.
Nothing contained herein shall prevent any family member of Executive from
contracting with, being employed by or obtaining an ownership interest in any
entity, whether or not such entity competes with the Company or the Parent
Company; provided, however, that such contract, employment, or ownership
interest does not extend to or involve Executive.  In addition, nothing in this
Agreement shall require Executive to transfer, sell or otherwise divest himself
of any investments Executive or Executive’s family members hold as of the
Effective Date.  During Executive’s employment, Executive shall not engage in
any other non-Company related business activities of any nature whatsoever
(including board memberships) without the Company’s prior written consent, which
consent shall not be unreasonably withheld.  In addition, and so long as such
activities do not interfere with Executive’s performance of Executive’s duties
hereunder (including Executive’s full devotion of business time and energies to
the business and affairs of Company, as described above), Executive also may
participate in civic, charitable and professional activities, but shall not
serve in any official capacity, including as a member of a board, without
the  prior written approval of the Company.

2.Term of Employment.

(a)Term.  Subject to the terms hereof, Executive’s employment hereunder shall
commence on August 5, 2019 (the “Commencement Date”) and shall continue until
terminated hereunder by either party (such term of employment referred to herein
as the “Term”).

(b)Termination. Notwithstanding anything else contained in this Agreement,
Executive’s employment hereunder shall terminate upon the earliest to occur of
the following:

(i)Death.  Immediately upon Executive’s death;

(ii)Termination by Company.



--------------------------------------------------------------------------------

 

(A)If because of Executive’s Disability (as defined below in Section 2(c)),
written notice by Company to Executive that Executive’s employment is being
terminated as a result of Executive’s Disability, which termination shall be
effective on the date of such notice or such later date as specified in writing
by Company;

 

(B)If for Cause (as defined below in Section 2(d)), written notice by Company to
Executive that Executive’s employment is being terminated for Cause, which
termination shall be effective on the date of such notice or such later date as
specified in writing by Company (subject to any applicable “cure” rights as
provided in Section 2(d) below);

(C)If by Company for reasons other than under Sections 2(b)(ii)(A) or (B),
written notice by Company to Executive that Executive’s employment is being
terminated, which termination shall be effective immediately after the date of
such notice or such later date as specified in writing by Company.

(iii)Termination by Executive.  

(A)If for Good Reason (as defined below in Section 2(e)), written notice by
Executive to Company that Executive is terminating Executive’s employment for
Good Reason and that sets forth the factual basis supporting the alleged Good
Reason, which termination shall be effective thirty (30) days after the date of
such notice; provided that if Company has cured the circumstances giving rise to
the Good Reason, then such termination shall not be effective; or

(B)If without Good Reason, written notice by Executive to Company that Executive
is terminating Executive’s employment, which termination shall be effective at
least thirty (30) days after the date of such notice.

Notwithstanding anything in this Section 2(b), Company may at any point
terminate Executive’s employment for Cause prior to the effective date of any
other termination contemplated hereunder.

(c)Definition of “Disability”.  For purposes of this Agreement, “Disability”
shall mean Executive’s incapacity or inability to perform Executive’s duties and
responsibilities as contemplated herein for one hundred twenty (120) days or
more within any one (1) year period (cumulative or consecutive), because
Executive’s physical or mental health has become so impaired as to make it
impossible or impractical for Executive to perform the duties and
responsibilities contemplated hereunder.  Determination of Executive’s physical
or mental health shall be determined by Company after consultation with a
medical expert appointed by mutual agreement between Company and Executive who
has examined Executive.  Executive hereby consents to such examination and
consultation regarding Executive’s health and ability to perform as aforesaid.  

(d)Definition of “Cause”. As used herein, “Cause” shall include: (i) Executive’s
willful engagement in dishonesty, illegal conduct or gross misconduct, which is,
in each case, materially injurious to the Company or any affiliate; (ii)
Executive’s significant insubordination; (iii) Executive’s substantial
malfeasance or nonfeasance of duty; (iv) Executive’s unauthorized disclosure of
confidential information; (v) Executive’s embezzlement, misappropriation or
fraud, whether or not related Executive’s employment with the Company; or (vi)
Executive’s breach of a material provision of any employment, non-disclosure,
invention assignment, non-competition, or similar agreement between Executive
and Company; provided that “Cause” shall not be deemed to have occurred pursuant
to subsections (ii), (iii), (iv), or (vi) hereof unless Executive has first
received written notice specifying in reasonable detail the particulars of such
grounds and that Company intends to terminate Executive’s employment hereunder
for such grounds, and if such grounds are reasonably capable of being cured
within thirty (30) days, Executive has failed to cure such grounds within a
period of thirty (30) days from the date of such notice (the “Cure
Period”).  During any such Cure Period, and in connection with Executive’s
ability to cure a for Cause termination as specifically set forth herein,
Executive shall have an opportunity to make a presentation to the Company’s
President and Chief Executive Officer (or his designee) in response to the
asserted grounds for Cause termination.  “Cause” is not limited to events which
have occurred prior to the termination of Executive’s service to Company, nor is
it necessary that Company’s finding of “Cause” occur prior to such
termination.  If Company determines, subsequent to Executive’s termination of
service, that either prior or subsequent to Executive’s termination, Executive
engaged in conduct which would constitute “Cause,” then Executive shall be
deemed to have been terminated for “Cause” and he shall have no right to any
benefit or compensation under this Agreement, including, without limitation, any
payments or benefits under Section 4(c) or Section 4(d) hereof (as applicable).

2

--------------------------------------------------------------------------------

 

(e)Definition of “Good Reason”. As used herein, a “Good Reason” shall mean: (i)
relocation of Executive’s principal business location to a location more than
fifty (50) miles from Executive’s then-current business location; (ii) a
material diminution in Executive’s duties, authority or responsibilities; or
(iii) a material reduction in the Executive’s Base Salary (other than as a
result of a broad based reduction of salary similarly affecting other Company
executives having comparable rank, authority and seniority); provided that (A)
Executive provides Company with written notice that Executive intends to
terminate Executive’s employment hereunder for one of the grounds set forth in
this Section 2(e) within thirty (30) days of such ground occurring, (B) if such
ground is capable of being cured, the Company has failed to cure such ground
within a period of thirty (30) days from the date of such written notice, and
(C) Executive terminates Executive’s employment within sixty-five days from the
date that Good Reason first occurs.  For purposes of clarification, the
above-listed conditions shall apply separately to each occurrence of Good Reason
and failure to adhere to such conditions in the event of Good Reason shall not
disqualify Executive from asserting Good Reason for any subsequent occurrence of
Good Reason. For purposes of this Agreement, “Good Reason” shall be interpreted
in a manner, and limited to the extent necessary, so that it shall not cause
adverse tax consequences for either party with respect to Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended (the “Code”) and any
successor statute, regulation and guidance thereto.

(f)Non-Disparagement. During the Term of this Agreement and thereafter,
regardless of the reason for the termination of Executive’s employment,
Executive will not knowingly make any written or verbal untrue statement that
disparages Company, its affiliates, its business, its management or its products
in communications with any customer, client or the public. Furthermore,
Executive will not otherwise do or say anything that would reasonably be
expected to disrupt the good morale of employees of Company or its affiliates,
or that harms the interests or reputation of Company or its affiliates. Company
agrees that it will not authorize any public or private action that would
disparage Executive, and will not make any official corporate statement about
Executive, written or oral, that is negative, derogatory or disparaging, except
as required by law.

3.Compensation.

(a)Base Salary.  Company shall pay Executive a base salary (the “Base Salary”)
at the annual rate of $425,000.  The Base Salary shall be payable in
substantially equal periodic installments in accordance with Company’s payroll
practices as in effect from time to time.  Company shall deduct from each such
installment all amounts required to be deducted or withheld under applicable law
or under any employee benefit plan in which Executive participates.

(b)Annual Performance Bonus. Executive shall be eligible to receive an annual
cash bonus (the “Annual Performance Bonus”), with the target amount of such
Annual Performance Bonus equal to forty percent (40%) of Executive’s Base Salary
in the year to which the Annual Performance Bonus relates, provided that the
actual amount of the Annual Performance Bonus may be greater or less than such
target amount.  The Annual Performance Bonus shall be based on both corporate
and individual performance objectives to be established by the Board of
Directors of the Parent Company or an appropriate committee thereof by no later
than March 1st of the applicable bonus year (the “Performance
Objectives”).  Whether and to what extent the Performance Objectives have been
achieved and the amount of any Annual Performance Bonus payable hereunder shall
be determined by the Board of Directors of the Parent Company (or an appropriate
committee thereof) in its sole and absolute discretion.  Executive must be
employed by Company on the date on which the Annual Performance Bonus is paid in
order to be eligible for, and to be deemed as having earned, such Annual
Performance Bonus. The Annual Performance Bonus shall be paid on or before March
15th. The Company shall deduct from the Annual Performance Bonus all amounts
required to be deducted or withheld under applicable law or under any employee
benefit plan in which Executive participates. For the 2019 calendar year,
Executive shall be eligible for an Annual Performance Bonus, prorated for the
portion of the 2019 calendar year that the Executive is employed, commencing on
the Commencement Date, subject to the terms and conditions described above.

(c)Foregone Bonus.  In consideration of the bonus that Executive is foregoing in
order to join Company on the Commencement Date, Executive shall receive $80,000
in cash as a “Foregone Bonus.” The Foregone Bonus shall be payable on the date
that the Company pays bonuses to its employees in respect of their 2019
performance (on or before March 15, 2020). The Foregone Bonus shall be subject
to withholding and other applicable taxes and paid in accordance with Company’s
usual payroll practices for annual performance bonuses.

3

--------------------------------------------------------------------------------

 

(d)Equity.  Subject to approval of the Board of Directors of the Parent Company
or an appropriate committee thereof, on the Commencement Date or as soon as
practicable thereafter, the Parent Company shall grant Executive in accordance
with the terms and conditions of the Wave Life Sciences Ltd. 2014 Equity
Incentive Plan, as amended (the “Plan”):

(i)Options. Share options to purchase 25,000 ordinary shares of the Parent
Company (the “Options”) at a per share exercise price equal to the Fair Market
Value (as defined in the Plan) of the Parent Company’s ordinary shares on the
date of grant. 25% of the shares shall vest on the first (1st) anniversary of
the Commencement Date, and the remainder shall vest in equal quarterly
installments during the following three years, provided that the Executive
remains employed by Company on such vesting dates, except as otherwise set forth
in the share option agreement or in the Plan, and the Options shall expire ten
(10) years from the date of grant, except as otherwise provided in the share
option agreement or the Plan.

(ii)Four-year RSUs. Restricted share units (“RSUs”) with respect to 35,000
ordinary shares of the Parent Company that shall vest as to 25% of the shares on
the first (1st) anniversary of the Commencement Date, and the remainder shall
vest in equal annual installments during the following three anniversaries of
the Commencement Date, provided that Executive remains employed by Company on
such vesting dates, except as otherwise set forth in the RSU agreement or in the
Plan.

(iii)Two-year RSUs. RSUs with respect to 4,000 ordinary shares of the Parent
Company that shall vest as to 50% of the shares on the first (1st) anniversary
of the Commencement Date, and the remainder shall vest on the second (2nd)
anniversary of the Commencement Date, provided that Executive remains employed
by Company on such vesting dates, except as otherwise set forth in the RSU
agreement or in the Plan.

(iv)PSUs. Performance-based restricted share units with respect to 25,000
ordinary shares of the Parent Company (“PSUs”) that shall vest (x) as to 80%
upon certification in writing by the Parent Company’s Compensation Committee of
the first regulatory approval of a Company drug product by the FDA or EMA; and
(y) as to 20% upon certification in writing by the Parent Company’s Compensation
Committee of the first commercial sale of a Company drug product, in each case,
provided that Executive remains employed by Company on such vesting dates,
except as otherwise set forth in the PSU agreement or in the Plan.

(v)The Options, RSUs and PSUs shall be evidenced in writing by, and subject to
the terms and conditions of, the Plan and Company’s standard form of applicable
equity award agreement.

(vi)Notwithstanding any provisions to the contrary in this Agreement or any
other agreement or plan, if a Change of Control (as defined below) of the Parent
Company occurs and within a period of one (1) year following the Change of
Control, either Executive’s employment is terminated other than for Cause or
Executive terminates Executive’s employment for Good Reason, then the
then-outstanding but unvested Options, RSUs and PSUs shall become fully vested
and immediately exercisable as to all remaining then-unvested shares issuable
thereunder.

(e)Relocation Benefit.  Company agrees to reimburse certain relocation expenses
incurred and paid by Executive, or to pay certain relocation expenses on behalf
of Executive, in the aggregate not to exceed $100,000 net of applicable Federal
and State income tax (collectively, the “Relocation Benefits”). Executive is
required to provide receipts and documentation for relocation expenses in
accordance with Company’s regular accounting and reimbursement policies.
Eligible expenses are limited to the following: household packing and moving
expenses; temporary housing for a maximum of 180 days; actual brokerage
commissions on the sale of Executive’s current/old residence; and closing costs
on Executive’s new/destination or current/old residence.  All reimbursable
expenses must be incurred within eighteen (18) months of the Commencement Date
and submitted to Company for reimbursement within thirty (30) days from the date
the expense was incurred.  

If Executive voluntarily leaves Company (other than for Good Reason) or
Executive is terminated for Cause during the first year following the
Commencement Date, 100% of all Relocation Benefits (net of taxes withheld by
Company) provided to Executive will be immediately repaid to Company. Executive
expressly authorizes Company to deduct and/or withhold from Executive’s pay to
the full extent of the law any Relocation Benefit amounts that are required to
be repaid to Company under the terms of this Agreement.  Executive agrees that
any Relocation Benefit amounts to be repaid to Company that are not satisfied by
such deductions/withholdings shall be paid by Executive within ten (10) days
following termination of employment.

4

--------------------------------------------------------------------------------

 

Executive further agrees that if Executive voluntarily fails to commence
employment with Company as contemplated by this Agreement for any reason,
Executive will reimburse Company in full within ten (10) days of the
anticipated, contractual Commencement Date for any relocation expenses paid on
Executive’s behalf.

(f)Paid Time Off.  Executive is eligible to take paid time off (“PTO”) for
vacation and personal reasons. The guideline for such PTO is 3-4 weeks per
calendar year. This guideline excludes time off for illness, company-paid
holidays, year-end shutdown and emergencies. PTO is to be scheduled to minimize
disruption to Company’s operations, pursuant to the terms and conditions of
Company policy and practices as applied to senior executives of the Company. PTO
is not earned or accrued, therefore there is no rollover of days from year to
year, nor is payment made for unused PTO upon separation from employment or
otherwise.

(g)Fringe Benefits. Executive shall be entitled to participate in all
benefit/welfare plans, long-term incentive programs, and other fringe benefits
provided to Company senior executives at comparable levels.  The terms of any
such programs and benefits will be governed by the applicable plan documents and
Company policies in effect from time to time.  Executive understands that,
except when prohibited by applicable law, Company’s benefit plans and fringe
benefits may be amended by Company from time to time in its sole discretion.  

(h)Reimbursement of Expenses.  Company shall reimburse Executive for all
ordinary and reasonable out-of-pocket business expenses incurred by Executive in
furtherance of Company’s business in accordance with Company’s policies with
respect thereto as in effect from time to time.  Executive must submit any
request for reimbursement no later than thirty (30) days following the date that
such business expense is incurred. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement); (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year; (iii) the reimbursement
of an eligible expense shall be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

(i)Indemnification. Executive shall be entitled to indemnification with respect
to Executive’s services provided hereunder pursuant to applicable law, the terms
and conditions of Company’s organizational and governing documents, Company’s
directors and officers (“D&O”) liability insurance policy, and Company’s
standard indemnification agreement for directors and officers as executed by
Company and Executive.

 

4.Payments Upon Termination.

(a)Definition of Accrued Obligations.  For purposes of this Agreement, “Accrued
Obligations” means: (i) the portion of Executive’s Base Salary that has accrued
prior to any termination of Executive’s employment with Company and has not yet
been paid; and (ii) the amount of any expenses properly incurred by Executive on
behalf of Company prior to any such termination and not yet
reimbursed.  Executive’s entitlement to any other compensation or benefit under
any plan of Company shall be governed by and determined in accordance with the
terms of such plans, except as otherwise specified in this Agreement.

(b)Termination by Company for Cause, or by Executive Without Good Reason, or as
a Result of Executive’s Disability or Death. If Executive’s employment hereunder
is terminated by Company for Cause, by Executive without Good Reason, or as a
result of Executive’s Disability or Death, then Company shall pay the Accrued
Obligations to Executive promptly following the effective date of such
termination and shall have no further obligations to Executive.

(c)Termination by Company Without Cause or by Executive For Good Reason.  In the
event that Executive’s employment is terminated by action of Company other than
for Cause or Executive terminates Executive’s employment for Good Reason, then,
in addition to the Accrued Obligations, Executive shall receive the following,
subject to the terms and conditions described in Section 4(e) (including
Executive’s execution of a release of claims):

5

--------------------------------------------------------------------------------

 

(i)Severance Payments. Continuation of payments in an amount equal to
Executive’s then-current Base Salary for a twelve (12) month period, less all
customary and required taxes and employment-related deductions, in accordance
with Company’s normal payroll practices (provided such payments shall be made at
least monthly), commencing on the first payroll date following the date on which
the release of claims required by Section 4(e) becomes effective and
non-revocable, but not after fifty-five (55) days following the effective date
of termination from employment; provided, that if the 55th day falls in the
calendar year following the year during which the termination or separation from
service occurred, then the payments will commence in such subsequent calendar
year; provided further that if such payments commence in such subsequent year,
the first such payment shall be a lump sum in an amount equal to the payments
that would have come due since Employee’s separation from service.

(ii)Benefits Payments.  Upon completion of appropriate forms and subject to
applicable terms and conditions under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall continue to
pay its share of the costs for Employee’s coverage under the Company’s group
health insurance plan, until the earlier to occur of twelve (12) months
following Executive’s termination date or the date Executive begins employment
with another employer, provided Employee makes a timely effective COBRA election
regarding such group health insurance. Executive shall bear full responsibility
for applying for COBRA continuation coverage and Company shall have no
obligation to provide Executive such coverage if Executive fails to elect COBRA
benefits in a timely fashion.

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the release of claims
under Section 4(e) and return of Company property under Section 6. In the event
that Executive is eligible for the severance payments and benefits under this
Section 4(c), Executive shall not be eligible for and shall not receive any of
the severance payments and benefits as provided in Section 4(d).

(d)Termination by Company Without Cause or by Executive For Good Reason
Following a Change of Control.  In the event that a Change of Control (as
defined below) occurs and within a period of one (1) year following the Change
of Control, either Executive’s employment is terminated other than for Cause, or
Executive terminates Executive’s employment for Good Reason, then, in addition
to the Accrued Obligations, Executive shall receive the following, subject to
the terms and conditions described in Section 4(e) (including Executive’s
execution of a release of claims):

(i)Lump Sum Severance Payment. Payment of a lump sum amount equal to twelve (12)
months of Executive’s then-current Base Salary, less all customary and required
taxes and employment-related deductions, paid on the first payroll date
following the date on which the release of claims required by Paragraph 4(e)
becomes effective and non-revocable, but not after fifty-five (55) days
following the effective date of termination from employment.

(ii)Separation Bonus. Payment of a separation bonus in an amount equal to the
target Annual Performance Bonus to which Executive may have been entitled for
the year in which Executive’s employment terminates, prorated to reflect that
portion of the year in which Executive was employed, less all customary and
required taxes and employment-related deductions, paid on the first payroll date
following the date on which the release of claims required by Section 4(e)
becomes effective and non-revocable, but not after fifty-five (55) days
following the effective date of termination from employment.

(iii)Benefit Payments.  Upon completion of appropriate forms and subject to
applicable terms and conditions under the COBRA, the Company shall continue to
pay its share of the costs for Employee’s coverage under the Company’s group
health insurance plan, until the earlier to occur of twelve (12) months
following Executive’s termination date or the date Executive begins employment
with another employer, provided Employee makes a timely effective COBRA election
regarding such group health insurance. Executive shall bear full responsibility
for applying for COBRA continuation coverage and Company shall have no
obligation to provide Executive such coverage if Executive fails to elect COBRA
benefits in a timely fashion.

6

--------------------------------------------------------------------------------

 

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the release of claims
under Section 4(e) and return of Company property under Section 6. In the event
that Executive is eligible for the severance payments and benefits under this
Section 4(d), Executive shall not be eligible for and shall not receive any of
the severance payments and benefits as provided in Section 4(c).

As used herein, a “Change of Control” shall mean (A) a merger or consolidation
of the Parent Company whether or not approved by the Board of Directors, other
than a merger or consolidation which would result in the voting securities of
the Parent Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent of such corporation) more than 50% of the
total voting power represented by the voting securities of the Parent Company or
such surviving entity or parent of such corporation, as the case may be,
outstanding immediately after such merger or consolidation; or (B) the sale or
disposition by the Parent Company of all or substantially all of the Parent
Company’s assets in a transaction requiring shareholder approval; or (C) the
transfer, sale or disposition by the Parent Company of 50% or more of its
interest in Company.  

 

(e)Execution of Release of Claims. Company shall not be obligated to pay
Executive any of the severance payments or benefits described in this Section 4
unless and until Executive has executed (without revocation) a timely release of
claims in a form acceptable to Company, which shall include a general release of
claims against Company and Parent Company (including its and their affiliated
entities, and its and their officers, directors, employees and others associated
with such entities), as well as standard and reasonable terms regarding items
such as non-disparagement, confidentiality, cooperation and the like (the
“Release Agreement”).  The Release Agreement must be provided to Executive
within fifteen (15) days following his separation from service, and signed by
Executive and returned to Company no later than sixty (60) days following
Executive’s separation from service (the “Review Period”).  If Executive fails
or refuses to return the Release Agreement within the Review Period, Executive’s
severance payments and benefits hereunder shall be forfeited.

 

(f)No Other Payments or Benefits Owing. The payments and benefits set forth in
this Section 4 shall be the sole amounts owing to Executive upon termination of
Executive’s employment for the reasons set forth above and Executive shall not
be eligible for any other payments or other forms of compensation or benefits.
The payments and benefits set forth in Section 4 shall be the sole remedy, if
any, available to Executive in the event that Executive brings any claim against
Company relating to the termination of Executive’s employment under this
Agreement.

5.Prohibited Competition, Solicitation, and Non-Disclosure. Executive expressly
acknowledges that: (a) there are competitive and proprietary aspects of the
business of Company and its affiliates; (b) during the course of Executive’s
employment, Company and/or its affiliates shall furnish, disclose or make
available to Executive confidential and proprietary information and may provide
Executive with unique and specialized training; (c) such Confidential
Information and training have been developed and shall be developed by Company
and/or its affiliates through the expenditure of substantial time, effort and
money, and could be used by Executive to compete with Company and/or its
affiliates; and (d) in the course of Executive’s employment, Executive shall be
introduced to customers and others with important relationships to Company
and/or its affiliates, and any and all “goodwill” created through such
introductions belongs exclusively to Company and its affiliates, including, but
not limited to, any goodwill created as a result of direct or indirect contacts
or relationships between Executive and any customers of Company and its
affiliates.  In light of the foregoing acknowledgements, and as a condition of
employment hereunder, Executive agrees to execute and abide by the terms and
conditions set forth in the Company’s Agreement to Protect Confidential
Information, Inventions and Business (attached hereto as Exhibit A) and the
Company’s Confidentiality and Information Systems Usage Agreement (attached
hereto as Exhibit B), The terms of both the Agreement to Protect Confidential
Information, Inventions and Business and the Confidentiality and Information
Systems Usage Agreement are expressly incorporated herein by reference.

 

6.Property and Records. Upon the termination of Executive’s employment hereunder
for any reason or for no reason, or if Company otherwise requests, Executive
shall: (a) return to Company all tangible business information and copies
thereof (regardless how such Confidential Information or copies are maintained),
and (b) deliver to Company any property of Company which may be in Executive’s
possession, including, but not limited to, Blackberry-type devices, smart
phones, laptops, cell phones, products, materials, memoranda, notes, records,
reports or other documents or photocopies of the same.

7

--------------------------------------------------------------------------------

 

7.Code Sections 409A and 280G.  

 

(a)In the event that the payments or benefits set forth in Section 4 of this
Agreement constitute “non-qualified deferred compensation” subject to Section
409A, then the following conditions apply to such payments or benefits:

(i)Any termination of Executive’s employment triggering payment of benefits
under Section 4 must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before distribution of
such benefits can commence.  To the extent that the termination of Executive’s
employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by Executive to
Company at the time Executive’s employment terminates), any such payments under
Section 4 that constitute deferred compensation under Section 409A shall be
delayed until after the date of a subsequent event constituting a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h).  For purposes of clarification, this Section 7(a) shall not cause
any forfeiture of benefits on Executive’s part, but shall only act as a delay
until such time as a “separation from service” occurs.  

(ii)Notwithstanding any other provision with respect to the timing of payments
under Section 4 if, at the time of Executive’s termination, Executive is deemed
to be a “specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of
the Code), then limited only to the extent necessary to comply with the
requirements of Section 409A, any payments to which Executive may become
entitled under Section 4 which are subject to Section 409A (and not otherwise
exempt from its application) shall be withheld until the first (1st) business
day of the seventh (7th) month following the termination of Executive’s
employment, at which time Executive shall be paid an aggregate amount equal to
the accumulated, but unpaid, payments otherwise due to Executive under the terms
of Section 4.

(b)It is intended that each installment of the payments and benefits provided
under Section 4 of this Agreement shall be treated as a separate “payment” for
purposes of Section 409A.  Neither Company nor Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

(c)Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Section 409A, or the
payment of increased taxes, excise taxes or other penalties under Section 409A.
The parties intend this Agreement to be in compliance with Section
409A.  Executive acknowledges and agrees that Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.

(d)If any payment or benefit Executive would receive under this Agreement, when
combined with any other payment or benefit Executive receives pursuant to a
Change of Control (for purposes of this section, a “Payment”) would: (i)
constitute a “parachute payment” within the meaning of Section 280G the Code;
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be either: (A) the
full amount of such Payment; or (B) such lesser amount (with cash payments being
reduced before share option compensation) as would result in no portion of the
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local employments taxes,
income taxes, and the Excise Tax, results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.

 

8.General.

(a)Notices.  Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt.  

8

--------------------------------------------------------------------------------

 

Notices to Executive shall be sent to the last known address in Company’s
records or such other address as Executive may specify in writing.

Notices to Company shall be sent to:  

Wave Life Sciences USA, Inc.

733 Concord Avenue

Cambridge, MA 02138

Tel:  (617) 949-2900

Attn:  Chief Executive Officer

 

With a copy to:

 

Wave Life Sciences USA, Inc.

733 Concord Avenue

Cambridge, MA 02138

Tel:  (617) 949-2900

Attn:  General Counsel

(b)Modifications and Amendments.  The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.

(c)Waivers and Consents.  The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions.  No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar.  Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

(d)Assignment.  Company may assign its rights and obligations hereunder to any
person or entity that succeeds to all or substantially all of Company’s business
or that aspect of Company’s business in which Executive is principally
involved.  Executive may not assign Executive’s rights and obligations under
this Agreement without the prior written consent of Company. All of the terms
and provisions of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of Executive under this Agreement are of a personal
nature and shall not be assignable or delegable in whole or in part by
Executive.

(e)Governing Law/Dispute Resolution.  This Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by the law of the Commonwealth of Massachusetts, without giving effect
to the conflict of law principles thereof.  Any legal action or proceeding with
respect to this Agreement shall be brought in the courts of the Commonwealth of
Massachusetts or of the United States of America for the District of
Massachusetts. By execution and delivery of this Agreement, each of the parties
hereto accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts.

(f)Jury Waiver. ANY, ACTION, DEMAND, CLAIM, OR COUNTERCLAIM ARISING UNDER OR
RELATING TO THIS AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE AND EACH OF
COMPANY AND EXECUTIVE WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.

(g)Headings and Captions.  The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and shall in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.

9

--------------------------------------------------------------------------------

 

(h)Entire Agreement. This Agreement, together with the other agreements
specifically referenced herein and the Exhibits attached hereto, embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

(i)Counterparts.  This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  For all purposes a signature by fax shall be treated as an
original.

 

[Signature Page to Follow]

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

 

 

 

 

 

MARK BALDRY

 

WAVE LIFE SCIENCES USA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mark Baldry

 

By:

 

/s/ Clare Carmichael

 

Signature

 

 

 

 

Name:

Clare Carmichael

 

Address:

 

 

 

 

Title:

CHRO

 

 

11